Case 1:19-cv-07385-KPF Document 28 Filed 12/20/19 Page 1of1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
358 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

December 20th, 2019

The Honorable Katherine Polk Failla
southern District of New York
Thurgood Marshall Courthouse

40 Foley Square - Courtroom 618
New York, New York 10007

Re: Antolin vs. N Corporation et al
Case No.: 1:19-cv-07385 KPF

Dear Judge Failla,

| represent Plaintiff Dino Antolini and | am compelled to respond to Ying Hui He’s letter to the
Court today’s date.

The only truthful remark was my pointing out to her that the hard copy sent by mail contained her
client's tax return for the year 2017, indicating zero income for the year. That was my only
concern that | had. Counsel also emailed me the 2018 business tax return indicating income in
excess of $1,268, 825.00.

Respectfully, | remain,

 

SHFi/tc
To all counsel of record via ECF
